UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 17, 2013 Talon Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32626 32-0064979 (Commission File Number) (IRS Employer Identification No.) 400 Oyster Point Blvd., Suite 200 South San Francisco, CA 94080 (Address of principal executive offices and Zip Code) (650) 588-6404 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On July 17, 2013, Talon Therapeutics, Inc. (the “Company”) issued a press release regarding a Stock Purchase Agreement entered into on July 16, 2013between the Company, Spectrum Pharmaceuticals, Inc. (“Spectrum”) and Eagle Acquisition Merger Sub, Inc., a wholly-owned subsidiary of Spectrum, and the transactions contemplated thereby. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release dated July 17, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 17, 2013 Talon Therapeutics, Inc. By: /s/Craig W. Carlson Craig W. Carlson Sr. V.P. & Chief Financial Officer INDEX TO EXHIBITS FILED WITH THIS REPORT Exhibit No. Description Press release dated July 17, 2013.
